Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Cole (Reg. No.: 28290) on 07 June 2021.
The application has been amended as follows: 

[Claim 1, Currently Amended]        A surveying instrument configured to measure a distance and an angle to a target, comprising:
            a personal authentication sensor;
            a control unit including a personal information registration unit, a personal authentication execution unit, and a personal setting application unit; and
            a storage unit including a personal identification information database, and a personal setting information database, wherein
            the personal information registration unit is configured to acquire personal authentication information from the personal authentication sensor and store the personal authentication information in the personal identification information database in association with user information in advance,

            the personal setting application unit is configured to refer to the personal setting information database, and when finding instrument setting saved by an authenticated user, apply the instrument setting and start the surveying instrument, and
the personal setting application unit is further configured to ask the user whether there is a cloud storage setting before starting the surveying instrument.

[Claim 3, Currently Amended]         A surveying instrument management system comprising:
            a surveying instrument including a distance-measuring unit configured to measure a distance to a target, an angle-measuring unit configured to measure an angle to the target, a personal authentication sensor, a control unit including a personal authentication execution unit and a personal setting application unit, and a communication unit;
            a remote terminal including a terminal communication unit, a terminal personal authentication sensor, and a terminal control unit including a personal information registration unit; and
            a management server including a server communication unit configured to communicate with the communication unit and the terminal communication unit, and a server storage unit including a personal identification information database and a personal setting information database, wherein

            the personal authentication execution unit of the surveying instrument is configured to identify a user based on whether authentication data acquired by the personal authentication sensor matches personal authentication information stored in the personal identification information database of the management server before the start of the surveying instrument, and
            the personal setting application unit of the surveying instrument is configured to refer to the personal setting information database of the management server, and when finding instrument setting saved by an authenticated user, apply the instrument setting and start the surveying instrument, and
the personal setting application unit is further configured to ask the user whether there is a cloud storage setting before starting the surveying instrument.
Allowable Subject Matter
Claims 1-6 are allowed.
	The claims are directed to novel and non-obvious surveying instruments configured to measure a distance and an angle to a target.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435